Citation Nr: 1101976	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  99-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to October 
1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2009 by the RO.  



FINDINGS OF FACT

 1.  The Veteran currently is receiving disability compensation 
for a low back disability manifested by discogenic pain, rated as 
60 percent disabling, and for a postoperative residual scar due 
to a pilonidal cyst, rated as 10 percent disabling.  

2.  The service-connected disabilities are shown to preclude the 
Veteran from securing and following substantially gainful 
employment consistent with his attainment of a high school 
education and occupational experience as an electrical 
contractor.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.   


Legal Criteria

TDIU may be assigned when a schedular rating is less than total 
if, when there is only one disability ratable at 60 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2010).  

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his advanced age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim 
for a TDIU is, in essence, a claim for an increased rating.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  

For a veteran to prevail on a total rating claim, the record must 
reflect some factor which takes his or her case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 
C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
Veteran can find employment.  See Van Hoose, supra, at 363; 38 
C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient 
to demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations.  Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a full 
understanding of the case.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  


Analysis

In this case, the Veteran's service-connected disabilities are 
those of discogenic low back pain and a scar, postoperative 
residual pilondial cyst.  

Notably, the service-connected discogenic low back pain is rated 
as 60 percent disabling.  See 38 C.F.R. § 4.16(a).  This 
evaluation meets the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether this disability, in and of itself, precludes 
the Veteran from securing or following a substantially gainful 
occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  Specifically, the 
Veteran's VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in August 2007, 
reveals that he completed four years of high school education.  

The Veteran asserts that, due to an increase in the severity of 
his low back disability, he was no longer employable as an 
electrical contractor.  

However, the VA Form 21-8940 shows that the Veteran was employed 
as an electrical contractor beginning in July 1970 to October 
1996 when he reported leaving  that job due to his low back 
injury and attempting no other employment since becoming too 
disabled to work.  

A VA Form 21-4138, Statement in Support of Claim, received in 
December 2007, indicates that the Veteran was a New Jersey 
licensed Master Electrical Contractor, held a Black Seal Boiler 
License, and worked in electrical design.  

The Veteran asserts that his work as an electrical designer 
required his going into crawl spaces and attics; working on roofs 
and in elevator shafts; carrying and climbing ladders; climbing 
temporary and permanent stairwells; lifting and delivering 
materials such as heavy conduit wire, cable, equipment and tools; 
pulling conductors and cables by hand and by machine; drilling 
and punching holes in steel, concrete and wooden studs and beams; 
doing gas and electric welding and cutting; using hand tools, 
power tools and hydraulic equipment; and operating cranes and all 
types of construction equipment.  

The Veteran underwent a VA examination in October 2007 when the 
examiner noted that his usual occupation was that of electrical 
contractor and that he was not currently employed due to his low 
back pain.  

The Veteran was diagnosed with status post L4 to L5 laminectomy, 
lumbar degenerative disc disease, moderate, and lumbar spine 
osteopenia, moderate.  The examiner opined that the Veteran's low 
back condition had significant effect on his usual occupation, to 
include decreased mobility, problems with lifting and carrying, 
weakness and fatigue, and pain.  

The VA examiner noted that the Veteran had significant orthopedic 
loss of mobility in the lumbar spine with functional pain with 
daily tasks causing limitations that prevented him from physical 
employment, involving frequent bending, lifting more than 15 
pounds, prolonged ambulation or stair climbing, and repetitive 
squatting or bending.  

The VA examiner added that the Veteran did not have significant 
orthopedic or functional limitations that would prevent him from 
performing sedentary employment and observed that there was no 
orthopedic or functional impairment in regards to the service-
connected postoperative scar from pilondial cystectomy.  

Significantly, the record includes records showing that the 
Veteran had been awarded Social Security Administration (SSA) 
disability benefits in March 1997.   A primary diagnosis of 
chronic ischemic heart disease with angina was noted, and a 
secondary diagnosis of disorders of the back, discogenic and 
degenerative was recorded.

The Board notes that determinations as to SSA disability benefits 
are made under the provisions of 20 C.F.R.§ 404.1520, using 
criteria listed in this section that differ substantially from 
the criteria of 38 C.F.R.§ 4.16(a).  

However, in this case, the Board finds that the inclusion of the 
diagnosis of disorders of the back, discogenic and degenerative 
as a secondary diagnosis lends significant probative weight is 
support of the Veteran's claim for a TDIU rating.  

Given the overall findings reported in connection with the most 
recent VA examination, the service-connected low back 
degenerative changes with related radiculopathy is shown to be 
productive of a significant level of functional impairment that 
would clearly preclude manual labor of the type that he had 
performed in the past.  

Moreover, even with his apparent specialized job experience in 
electrical contracting, the nature of the service-connected 
disability picture at this point would seriously limit the 
Veteran's ability to transfer these skills to another job of any 
type in the construction field and would as likely as not prevent 
him from securing and following  even sedentary employment due to 
his high school education.  

In considering the overall findings of the October 2007 VA 
examination, along with the SSA determination, the Board finds 
that this evidence serves to support the Veteran's claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The evidence in this regard supports the Veteran's assertions 
that his service-connected discogenic low back pain is productive 
of a disability picture of such severity that he is precluded 
from his participating in substantially gainful employment that 
would be consistent with his educational and work background.  

Therefore, in resolving all reasonable doubt in the Veteran's 
favor, a TDIU rating is warranted in this case.  



ORDER

An increased level of compensation based on a TDIU rating is 
granted, subject to the regulations governing the payment of VA 
monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


